Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States as follows: Appellant contended that he was deprived of his liberty without due process of law in violation of the Fourteenth Amendment to the Constitution of the United States in that (1) he was required to answer questions despite his claim that he was subject to investigation by Federal authorities and was entitled to claim his privilege against self incrimination as guaranteed by the Fifth Amendment; and (2) that he was required to answer questions with respect to a paper illegally seized by the police in violation of his rights under the Fourth Amendment. The Court of Appeals held that there was no such deprivation of his liberty. [See 6 N Y 2d 761.]